Citation Nr: 0838284	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  05-11 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

The entitlement to an effective date prior to January 1, 204 
for the award of dependency and indemnity compensation (DIC).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from December 1950 to June 
1971.  The appellant is his widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision of the 
Winston-Salem, North Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran died on December [redacted], 2003.

2.  The appellant's claim for DIC was received on January 2, 
2004.  She was in receipt of death benefits (accrued 
benefits), a greater benefit, effective December 1, 2003. 


CONCLUSION OF LAW

The proper effective date for the award of DIC benefits is 
January 1, 2004.  38 C.F.R. § 3.400 (c)(2) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  

Because the outcome of this case rests on an interpretation 
of the law, VCAA is inapplicable.  See Cacalda v. Brown, 9 
Vet. App. 261 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 
56 F.3d 79 (Fed. Cir. 1995).


The appellant contends that she is entitled to an earlier 
effective date for DIC benefits.  She notes that the March 
2004 award letter states that the effective date of her award 
is January 1, 2004.  Although her contentions are not 
entirely clear, she apparently argues that she is entitled to 
benefits either from the date of the veteran's death on 
December [redacted], 2003, or from the date of the October 16, 2003 
change in the law that recognized chronic lymphocytic 
leukemia (CLL) as a presumptive disability due to Agent 
Orange exposure.

The facts in this case are not in dispute.  The veteran, who 
served in Vietnam, died of complications resulting from CLL 
on December [redacted], 2003.  At the time of his death, the veteran 
had a claim pending for service connection for CLL.

Effective from October 16, 2003, VA regulations had 
established CLL as a presumptive disability due to Agent 
Orange exposure.  

A March 2004 rating decision granted service connection for 
CLL for the purposes of accrued benefits, effective October 
16, 2003.  That same rating action also established 
entitlement to DIC based on the evidence showing that the 
cause of the veteran's death was his service connected 
chronic lymphocytic leukemia.  The effective date was not 
noted in the rating decision, but a March 2004 notification 
letter informed the appellant that the effective date of the 
grant of DIC benefits was January 1, 2004.  

An October 2007 rating decision revised the effective date 
for service connection for accrued benefits to May 28, 1998.  
This decision did not address the effective date of the DIC 
benefits. 

Effective Date Regulations

The effective date of discontinuance of an award of 
compensation will be the last day of month before the 
veteran's death.  38 C.F.R. § 3.500(g) (2008).

In general, the effective date of dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  

With respect to a service-connected death after separation, 
the effective date for death benefits shall be the first day 
of the month in which the veteran's death occurred if the 
claim is received within one year after the date of death.  
Otherwise the effective date will be the date of receipt of 
the claim.  38 C.F.R. § 3.400 (c)(2).

As noted above, the evidence in this case shows that the 
appellant filed a claim seeking service connection for cause 
of the veteran's death on January 2, 2004.  In a March 2004 
rating decision, the RO granted service connection for cause 
of the veteran's death, effective January 1, 2004.

In the present case, the compensation benefits payable to the 
veteran actually terminated on the last day of the month 
before his death; in this case, November 30, 2003.  The RO 
correctly awarded the appellant $1105.00 accrued benefits for 
the month of December, as it was the higher rate of the death 
benefits she could be awarded.  Thereafter, effective January 
1, 2004, accrued benefits were terminated, and she was 
awarded DIC benefits, a different type of death benefit.

The appellant, however, apparently asserts that the effective 
date for DIC should be from October 13, 2003, the date of the 
change in law, because the veteran had been diagnosed with 
CLL at that time.  She is not entitled to DIC during the 
veteran's lifetime.  He was alive on October 13, 2003.  The 
regulations provide, however, that service-connected death 
benefits shall be effective the first day of the month in 
which the veteran's death occurred if the claim is received 
within one year after the date of death.  As stated earlier, 
the accrued benefit (a death benefit) was paid effective 
December 1, 2003.  However, the lesser benefit, the DIC 
benefit properly commenced January 1, 2004. 

For the reasons and bases discussed hereinabove, the Board 
determines that an effective date of January 1, 2004 is 
proper for the award of DIC benefits.


ORDER

Entitlement to an effective date prior to January 1, 2004, 
for dependency and indemnity compensation is denied.  



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


